IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CITY OF WILKES-BARRE,              : No. 580 MAL 2016
                                   :
                Petitioner         : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
                                   :
           v.                      :
                                   :
                                   :
FIRE FIGHTERS LOCAL UNION NO. 104, :
                                   :
                Respondent         :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.